                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PNC BANK, NATIONAL ASSOCIATION,
                                                         Case No. 19 cv 06116
                       Plaintiff,
        v.                                               District Judge: John Z. Lee

 FARIS ABUSHARIF, PAIN TREATMENT                         Magistrate Judge: Young B. Kim
 SURGICAL SUITES, LLC, PAIN
 TREATMENT CENTERS OF ILLINOIS, LLC,
 MMN SHARIF, INC.,
                       Defendants.

            PLAINTIFF’S MOTION FOR CONDITIONAL JUDGMENT AGAINST
                            SILVER CROSS HOSPITAL
       Plaintiff, PNC Bank, National Association (the “Plaintiff”), by its attorneys, Carlson Dash,

LLC, pursuant to Federal Rule of Civil Procedure 69, 735 ILCS 5/2-1402 and 735 ILCS 5/12-706

hereby moves this Court for a conditional judgment in favor of Plaintiff and against Silver Cross

Hospital in the amount of $376,355.42. In support of this Motion, Plaintiff states as follows:

       1.      On November 26, 2019, this Court entered judgment in favor of the Plaintiff and

against Faris Abusharif in the amount of $374,785.67 (the “Judgment Amount”). See Judgment

Order, attached as Exhibit A.

       2.      On January 13, 2020, the Clerk of the Court issued a Citations to Discover Assets

to a Third-Party Silver Cross Hospital (the “Third-Party Citation”). Silver Cross Hospital is

believed to a hospital which contracts with Dr. Abusharif. See Third Party Citation attached as

Exhibit B.

       3.      On January 17, 2020, Silver Cross Hospital was served with the Third-Party

Citation. A copy of the proof of service is attached as Exhibit C.




                                                1
        4.     The Third-Party Citation was returnable on February 13, 2020. Silver Cross

Hospital has failed to answer or otherwise respond to the Third-Party Citation.

        5.     Federal Rule of Civil Procedure 69 provides, among other things, that procedures

for collecting a monetary judgment must accord with the state where the court is situated. F.R.C.P.

69(a)(1).

        6.     735 ILCS 5/2-1402 controls supplementary proceedings in Illinois and provides in

part that:

        (k-3) The court may enter any order upon or judgment against the respondent cited
        that could be entered in any garnishment proceeding under Part 7 of Article XII of
        this Code. This subsection (k-3) shall be construed as being declarative of existing
        law and not as a new enactment.

        7.     735 ILCS 5/12-706 sets forth, in pertinent part:

        Sec. 12-706. Conditional judgment. (a) When any person summoned as garnishee
        fails to appear and answer as required by Part 7 of Article XII of this Act, the court
        may enter a conditional judgment against the garnishee for the amount due upon
        the judgment against the judgment debtor. A summons to confirm the conditional
        judgment may issue against the garnishee, returnable in the same manner as
        provided in Section 12-705 of this Act, commanding the garnishee to show cause
        why the judgment should not be made final.
        (735 ILCS 5/12-706).

        8.     Interest has accrued on the Judgment Amount since the entry of the judgment on.

To date, statutory interest in the amount of $1,569.79 has accrued. The total amount due and

owing to Plaintiff to date is $376,355.42.

        9.     Plaintiff requests this Court enter a conditional judgment against Silver Cross

Hospital and in favor of Plaintiff in the amount of $376,355.42.

        WHEREFORE, for the foregoing reasons, Plaintiff PNC Bank, National Association

respectfully requests the Court:

        (1)    grant its Motion for Conditional Judgment against Silver Cross Hospital;

        (2)    Allow for a summons confirm the conditional judgment to be issued;


                                                  2
       (3)    enter a conditional judgment against Silver Cross Hospital and in favor of Plaintiff

in the amount of $376,355.42, and

       (4)    grant such other and further relief as is just.

                                                      PNC BANK, NATIONAL
                                                      ASSOCIATION

                                                      By: /s/ Martin J. Wasserman
                                                              One of its Attorneys
Martin J. Wasserman ARDC #6294040
C ARLSON D ASH , LLC
216 S. Jefferson, Suite 504
Chicago, Illinois 60661
Telephone: 312-382-1600
E-mail: mwasserman@carlsondash.com




                                                 3
